

                                    
COMPENSATORY ARRANGEMENTS OF DIRECTORS


The Compensation and Benefits Committee of the Board of Directors of Dex Media,
Inc. (the “Corporation”) approved non-management director compensation,
effective as of July 1, 2014, as follows:




Service
Fee Amount
Cash Fees
Annual Retainer for Board Service      
$120,000*
Annual Chairman of the Board Retainer      
$160,000*
Annual Audit and Finance Committee Membership Retainer         
$7,500*
Annual Audit and Finance Committee Chairman Retainer 
$25,000*
Annual Compensation and Benefits Committee Membership Retainer
$7,500*
Annual Compensation and Benefits Committee Chairman Retainer           
$25,000*
Annual Corporate Governance Committee Membership Retainer  
$5,000*
Annual Corporate Governance Committee Chairman Retainer       
$15,000*
Board and Committee Meeting Fee  
$2,000*
Equity Awards
Annual Equity Retainer for Board Service
$30,000**
Annual Equity Retainer for Chairman of the Board Service
$40,000**

           
*    Annual non-management director retainers are paid at the beginning of each
quarter and include Board and Committee retainers. Board and Committee meeting
fees are paid on a quarterly basis in arrears based on attendance.


**    Non-management directors receive an annual award of the Corporation’s
common stock equal to $30,000 ($40,000 in case of the Board Chairman) divided by
the closing price of the Corporation’s common stock.





